          Case 3:15-cv-02159-VC Document 368 Filed 03/12/20 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                   FILED
                            FOR THE NINTH CIRCUIT                     MAR 12 2020
                                                                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
SHAHRIAR JABBARI; KAYLEE                     No.   18-16316
HEFFELFINGER, on behalf of themselves
and all others similarly situated,           D.C. No. 3:15-cv-02159-VC
                                             Northern District of California,
                 Plaintiffs-Appellees,       San Francisco

 v.                                          ORDER


ALEX CHERNAVSKY; WILLIAM
CASTRO,

                 Objectors-Appellants,


 v.

WELLS FARGO & COMPANY; WELLS
FARGO BANK, N.A.,

                 Defendants-Appellees.

Before: GOULD and MURGUIA, Circuit Judges, and FEINERMAN,* District
Judge.

      We must determine whether the District Court’s denial of Objectors-

Appellants’ motion for attorneys’ fees in this case was an abuse of discretion.

See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1046 (9th Cir. 2002). To aid the



      *
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
         Case 3:15-cv-02159-VC Document 368 Filed 03/12/20 Page 2 of 2




court in this determination, we remand to the District Court for the limited purpose

of providing more explanation regarding the District Court’s order denying the

motion. Specifically, we instruct the District Court to explain its conclusion that

Objectors-Appellants’ objection to the length of the claims period did not lead to an

increase in the common fund or to a substantial benefit to the class. On appeal,

Objectors-Appellants contend that their objection led to Plaintiffs-Appellees

lengthening the claims period with an explicit reference to Objectors-Appellants’

objection.

       In order “to conduct a meaningful review,” we require more explanation from

the District Court for its denial of attorneys’ fees. See Stanger v. China Elec. Motor,

Inc., 812 F.3d 734, 739 (9th Cir. 2016) (per curiam) (vacating and remanding a fee

award to class counsel for lack of explanation); see also Hensley v. Eckerhart, 461

U.S. 424, 437 (1983) (“It remains important, however, for the district court to

provide a concise but clear explanation of its reasons for the fee award.”). We ask

that the District Court provide its additional explanation within ninety days of the

filed date of this order.

       This case is withdrawn from submission and will be administratively closed

until further order of our court. We will resume control and jurisdiction over this

case upon receiving the District Court’s response to this order.




                                          2
